Title: To Benjamin Franklin from ——— Le Franq, 30 December 1777: résumé
From: Le Francq, François
To: Franklin, Benjamin


<Montreuil-sur-Mer, December 30, 1777, in French: It would be glorious for me if my son, Antoine-Maximilien-César, should distinguish himself in the American service. The young man of twenty-one left Martinique last February for New England as second in command of an American ship, and wrote me from Baltimore in May that he had accepted a second lieutenancy in a galley with a French captain; but he did not tell me the name of the ship or the man. I have heard nothing since, and the long silence worries me; I should suffer less from knowing that he had done his duty and lost his life than I do from this uncertainty. I ask your protection for him, and a recommendation to Congress. He is honorable, a well trained seaman, and eager to make a name for himself. May all things combine to bring you the due reward for your rare and sublime virtues!>
